— Casey, J.
Appeals from two orders of the Supreme Court (Tait, Jr., J.), entered June 26, 1986 in Otsego County, which denied plaintiff’s motions to renew its prior applications for preliminary injunctions.
Upon presentation of additional material facts which have occurred since the denial of its previous motion, plaintiff was entitled to renew its applications for preliminary injunctions (see, Matter of Dondi v Jones, 40 NY2d 8, 15; see also, 2A Weinstein-Korn-Miller, NY Civ Prac ¶ 2221.03; 2 CarmodyWait 2d, NY Prac § 8:73, at 95; but see, Donnelly v Donnelly, 114 AD2d 671, 672). On the merits, since the facts and circumstances herein are virtually identical to those in certain related actions where plaintiff’s motions for preliminary injunctive relief were granted (see, e.g., Power Auth. of State of N. Y. v Bowen, 121 AD2d 840), plaintiff is entitled to preliminary injunctive relief herein.
Orders reversed, on the law and the facts, without costs, motions to renew granted and, upon renewal, motions for preliminary injunctions granted. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.